 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                         SOUTHERN DISTRICT OF CALIFORNIA
 8
 9                                                      Case No.: 3:18-cv-02796-GPC-MDD
     EARL CHILDS,
10
     CDCR #F-14068,                                     ORDER :
11                                     Plaintiff,
                                                        (1) GRANTING MOTION TO
12                       vs.                            PROCEED IN FORMA PAUPERIS
13                                                      PURSUANT TO 28 U.S.C. § 1915(a);
     D. PARAMO; CARIE COREL; LT. P.
                                                        AND
14   COVELLO; JESSE JUAREZ; E. FRIJAS;
     L. GARNICA; V. SOSA; C. ODELL;
15                                                      (2) DISMISSING COMPLAINT FOR
     LADONNA MUNOZ; M. VOONG; S.
                                                        FAILING TO STATE A CLAIM
16   GATES; UDDIN MESKATH,
17                                  Defendants.
18
19
20         Earl Childs (“Plaintiff”), proceeding pro se and while housed at the Kern Valley
21   State Prison (KVSP”) has filed a civil rights action entitled “Order to Show Cause for a
22   Preliminary Injunction and a Temporary Restraining Order.” See ECF No. 1. On
23   February 19, 2019, Plaintiff filed a “Motion for Leave to Proceed In Forma Pauperis”
24   (“IFP”). See ECF No. 5.
25   ///
26   ///
27   ///

                                                    1
                                                                            3:18-cv-02796-GPC-MDD
 1   II.    Motion to proceed IFP
 2          In order to institute a civil action, Plaintiff must pay a filing fee of $400.1 See 28
 3   U.S.C. § 1914(a). The action may proceed despite his failure to prepay the entire fee only
 4   if he is granted leave to proceed IFP pursuant to 28 U.S.C. § 1915(a). See Andrews, 493
 5   F.3d at 1051; Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, because
 6   he is a prisoner, even if he is granted leave to proceed IFP, Plaintiff remains obligated to
 7   pay the entire filing fee in “increments” or “installments,” Bruce v. Samuels, __ U.S. __,
 8   136 S. Ct. 627, 629 (2016); Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015),
 9   and regardless of whether his action is dismissed. See 28 U.S.C. § 1915(b)(1) & (2);
10   Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
11          Section 1915(a)(2) requires prisoners seeking leave to proceed IFP to submit a
12   “certified copy of the trust fund account statement (or institutional equivalent) for ... the
13   6-month period immediately preceding the filing of the complaint.” 28 U.S.C.
14   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
15   trust account statement, the Court assesses an initial payment of 20% of (a) the average
16   monthly deposits in the account for the past six months, or (b) the average monthly
17   balance in the account for the past six months, whichever is greater, unless the prisoner
18   has no assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having
19   custody of the prisoner then collects subsequent payments, assessed at 20% of the
20   preceding month’s income, in any month in which his account exceeds $10, and forwards
21   those payments to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2);
22   Bruce, 136 S. Ct. at 629.
23
24
25   1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50. See
26   28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14 (eff.
     June 1, 2016). The additional $50 administrative fee does not apply to persons granted leave to proceed
27   IFP. Id.

                                                           2
                                                                                           3:18-cv-02796-GPC-MDD
 1         In support of his most recent IFP Motion, Plaintiff submits a Prison Certificate
 2   issued by an Account Specialist at KVSP, as well as copies of his CDCR Inmate
 3   Statement Report attesting to his trust account activity and balances for the 6-month
 4   period preceding the filing of his Complaint. See ECF No. 5 at 4-7; 28 U.S.C.
 5   § 1915(a)(2); S.D. Cal. CivLR 3.2; Andrews, 398 F.3d at 1119. These statements show
 6   Plaintiff carried a $93.50 average monthly balance and had $42.50 in average monthly
 7   deposits to his account. See ECF No. 5 at 4-7. Thus, the Court GRANTS Plaintiff’s
 8   Motion to Proceed IFP (ECF No. 5) and assesses his initial partial filing fee to be $18.70
 9   pursuant to 28 U.S.C. § 1915(b)(1). The remaining balance of the $350 total fee owed in
10   this case must be collected by the agency having custody of the prisoner and forwarded to
11   the Clerk of the Court pursuant to 28 U.S.C. § 1915(b)(2).
12   II.   Initial Screening per 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)
13         A.     Standard of Review
14         Because Plaintiff is a prisoner and is proceeding IFP, his Complaint requires a pre-
15   answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these
16   statutes, the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of
17   it, which is frivolous, malicious, fails to state a claim, or seeks damages from defendants
18   who are immune. See Williams v. King, __ F.3d __, 2017 WL 5180205, at *2 (9th Cir.
19   Nov. 9, 2017) (discussing 28 U.S.C. § 1915(e)(2)) (citing Lopez v. Smith, 203 F.3d 1122,
20   1126-27 (9th Cir. 2000) (en banc)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir.
21   2010) (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that
22   the targets of frivolous or malicious suits need not bear the expense of responding.’”
23   Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford
24   Health Sources, Inc., 689 F.3d 680, 681 (7th Cir. 2012)). A complaint is “frivolous” if it
25   “lacks an arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 324
26   (1989).
27   ///

                                                  3
                                                                             3:18-cv-02796-GPC-MDD
 1          “The standard for determining whether a plaintiff has failed to state a claim upon
 2   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
 3   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668
 4   F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th
 5   Cir. 2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
 6   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
 7   12(b)(6)”). Rule 12(b)(6) requires a complaint to “contain sufficient factual matter,
 8   accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,
 9   556 U.S. 662, 678 (2009) (internal quotation marks omitted).
10         Detailed factual allegations are not required, but “[t]hreadbare recitals of the
11   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
12   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for
13   relief [is] . . . a context-specific task that requires the reviewing court to draw on its
14   judicial experience and common sense.” Id. The “mere possibility of misconduct” or
15   “unadorned, the defendant-unlawfully-harmed me accusation[s]” fall short of meeting
16   this plausibility standard. Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969
17   (9th Cir. 2009).
18         B.     Plaintiff’s allegations
19         Plaintiff offers very few factual allegations in his Complaint. He claims that the
20   Richard J. Donovan Correctional Facility (“RJD”) is “stonewalling and depriving (him)
21   of his due process rights.” Compl. at 2. He further claims that the RJD officials are
22   “circumventing the 602 process and not following CDCR rules.” Id. Plaintiff also
23   suggests, but it is not entirely clear, that RJD officials retaliated against Plaintiff “by not
24   letting Plaintiff go to the prison law library.” Id. at 3. He further claims that RJD
25   officials have “obstructed” his access to the courts and have not provided “fair due
26   process in disciplinary hearings.” Id.
27   ///

                                                     4
                                                                                 3:18-cv-02796-GPC-MDD
 1         Plaintiff also claims that RJD officials should not “have moved Plaintiff” to KVSP
 2   because he is “asthmatic and has a greater risk of contracting ‘valley fever’” due to his
 3   “weakened immune system which makes Plaintiff more susceptible to the disease.” Id. at
 4   4.
 5         C.     Grievance procedure
 6         Plaintiff is claiming that RJD officials “circumventing” the administrative
 7   grievance process and “not answering” his appeals. See Compl. at 2-3. However, a
 8   prison official’s allegedly improper processing of an inmate’s grievances or appeals,
 9   without more, cannot serve as a basis for section 1983 liability. See Ramirez v. Galaza,
10   334 F.3d 850, 860 (9th Cir. 2003) (prisoners do not have a “separate constitutional
11   entitlement to a specific prison grievance procedure.”) (citation omitted); Mann v. Adams,
12   855 F.2d 639, 640 (9th Cir. 1988) (due process not violated simply because defendant
13   fails properly to process grievances submitted for consideration); see also Todd v.
14   California Department of Corrections and Rehabilitation, 615 Fed. Appx. 415, 415 (9th
15   Cir. 2015) (district court properly dismissed claim based on improper “processing and
16   handling of […] prison grievances,” since prisoners have no “constitutional entitlement to
17   a specific prison grievance procedure”) (citing Ramirez, 334 F.3d at 860) (quotation
18   marks omitted); Shallowhorn v. Molina, 572 Fed. Appx. 545, 547 (9th Cir. 2014) (district
19   court properly dismissed section 1983 claims against defendants who “were only
20   involved in the appeals process”) (citing Ramirez, 334 F.3d at 860); Daniels v. Aguilera,
21   No. 2:16-CV-00996-JAM-CKD P, 2018 WL 558658, at *1 (E.D. Cal. Jan. 24, 2018),
22   report and recommendation adopted sub nom. Daniels v. Aguillera, No. 2:16-CV-00996-
23   JAM-CKD P, 2018 WL 1763311 (E.D. Cal. Apr. 12, 2018) (“Because there is no right to
24   any particular grievance process, it is impossible for due process to have been violated by
25   ignoring or failing to properly process prison grievances.”).
26   ///
27   ///

                                                  5
                                                                             3:18-cv-02796-GPC-MDD
 1          For these reasons, the Court finds Plaintiff’s conclusory allegations against
 2   Defendants insufficient to state any plausible due process claim upon which § 1983 relief
 3   may be granted. See Iqbal, 556 U.S. at 680-84 (citations omitted).
 4          D.      Access to Courts claim
 5          Plaintiff also alleges that he has had a “lack of access to courts, lawyer, law library,
 6   legal mail, legal property, etc.” 2 See Compl. at 3. Prisoners have a constitutional right to
 7   access to the courts. Lewis v. Casey, 518 U.S. 343, 346 (1996). The right is limited to the
 8   filing of direct criminal appeals, habeas petitions, and civil rights actions. Id. at 354.
 9   Claims for denial of access to the courts may arise from the frustration or hindrance of “a
10   litigating opportunity yet to be gained” (forward-looking access claim) or from the loss of
11   a suit that cannot now be tried (backward-looking claim). Christopher v. Harbury, 536
12   U.S. 403, 412-15 (2002); see also Silva v. Di Vittorio, 658 F.3d 1090, 1102 (9th Cir.
13   2011) (differentiating “between two types of access to court claims: those involving
14   prisoners’ right to affirmative assistance and those involving prisoners’ rights to litigate
15   without active interference.”).
16           However, Plaintiff must allege “actual injury” as the threshold requirement to any
17   access to courts claim. Lewis, 518 U.S. at 351-53; Silva, 658 F.3d at 1104. An “actual
18   injury” is “actual prejudice with respect to contemplated or existing litigation, such as the
19   inability to meet a filing deadline or to present a claim.” Lewis, 518 U.S. at 348; see also
20   Jones v. Blanas, 393 F.3d 918, 936 (9th Cir. 2004) (defining actual injury as the
21   “inability to file a complaint or defend against a charge”). The failure to allege an actual
22   injury is “fatal.” Alvarez v. Hill, 518 F.3d 1152, 1155 n.1 (9th Cir. 2008) (“Failure to
23   show that a ‘non-frivolous legal claim had been frustrated’ is fatal.”) (quoting Lewis, 518
24   U.S. at 353 & n.4).
25
26   2
      It is not clear if Plaintiff is alleging these actions took place at RJD or his current place of confinement,
     KVSP. If these actions took place in KVSP, venue is not proper in the Southern District of California
27   but rather venue would be proper in the Eastern District of California.

                                                           6
                                                                                           3:18-cv-02796-GPC-MDD
 1         In addition, Plaintiff must allege the loss of a “non-frivolous” or “arguable”
 2   underlying claim. Harbury, 536 U.S. at 413-14. The nature and description of the
 3   underlying claim must be set forth in the pleading “as if it were being independently
 4   pursued.” Id. at 417. Finally, Plaintiff must specifically allege the “remedy that may be
 5   awarded as recompense but not otherwise available in some suit that may yet be
 6   brought.” Id. at 415.
 7         Plaintiff’s Complaint fails to allege the actual injury required to state an access to
 8   courts claim. See Lewis, 518 U.S. at 351-53; Silva, 658 F.3d at 1104. Thus, the Court
 9   finds that Plaintiff’s Complaint fails to include any “factual matter” to show how or why
10   any of the individual Defendant in this case caused him to suffer any “actual prejudice”
11   “such as the inability to meet a filing deadline or to present a claim,” with respect to any
12   case. Lewis, 518 U.S. at 348; Jones, 393 F.3d at 936; Iqbal, 556 U.S. at 678.
13         Accordingly, because Plaintiff has failed to allege facts sufficient to show that any
14   Defendant caused him to suffer any “actual injury” with respect to any non-frivolous
15   direct criminal appeal, habeas petition, or civil rights action he may have filed, see Lewis,
16   518 U.S. at 354, the Court finds Plaintiff’s access to courts claims must be dismissed for
17   failing to state a plausible claim upon which § 1983 relief can be granted. See 28 U.S.C.
18   § 1915(e)(2)(B)(ii), § 1915A(b)(1); Iqbal, 556 U.S. at 678.
19         E.     Housing claims
20         Plaintiff also claims that Defendants were wrong to transfer him to KVSP. See
21   Comp. at 4. However, Plaintiff does not have a constitutional right to be housed in the
22   institution of his choice. See Olim v. Wakinekona, 461 U.S. 238, 249 (1983); McKune v.
23   Lile, 536 U.S. 24, 39 (2002) (“It is well settled that the decision where to house inmates
24   is at the core of prison administrators’ expertise.”) If Plaintiff has claims relating to the
25   conditions of his confinement while housed at KVSP, he would have to bring those
26   claims in a separate action in the Eastern District of California. See 28 U.S.C. § 84(b)
27   (Kern County is located in the Eastern District of California).

                                                    7
                                                                               3:18-cv-02796-GPC-MDD
 1         F.     Personal Causation
 2         Finally, the Court finds Plaintiff’s Complaint requires sua sponte dismissal
 3   pursuant to 28 U.S.C. § 1915(e)(2)(B)(1) and § 1915A(b)(1) to the extent it seeks relief
 4   under § 1983 against any of the named Defendants. “To state a claim under 42 U.S.C.
 5   § 1983, the plaintiff must allege two elements: (1) that a right secured by the
 6   Constitution or laws of the United States was violated; and (2) that the alleged violation
 7   was committed by a person acting under color of state law.” Campbell v. Washington
 8   Dep’t of Soc. Servs., 671 F.3d 837, 842 n.5 (9th Cir. 2011), citing Ketchum v. Alameda
 9   Cnty., 811 F.2d 1243, 1245 (9th Cir. 1987). The Complaint contains no factual
10   allegations describing what Defendants did, or failed to do.
11         “The inquiry into causation must be individualized and focus on the duties and
12   responsibilities of each individual defendant whose acts or omissions are alleged to have
13   caused a constitutional deprivation.” Leer v. Murphy, 844 F.2d 628, 633 (9th Cir. 1988),
14   citing Rizzo v. Goode, 423 U.S. 362, 370-71 (1976); Berg v. Kincheloe, 794 F.2d 457,
15   460 (9th Cir. 1986); Estate of Brooks v. United States, 197 F.3d 1245, 1248 (9th Cir.
16   1999) (“Causation is, of course, a required element of a § 1983 claim.”) A person
17   deprives another “of a constitutional right, within the meaning of section 1983, if he does
18   an affirmative act, participates in another’s affirmative acts, or omits to perform an act
19   which he is legally required to do that causes the deprivation of which [the plaintiff
20   complains].” Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). Plaintiff has not
21   stated a claim against any of the named Defendants because he has failed to allege facts
22   regarding what actions were taken or not taken by the Defendants which caused the
23   alleged constitutional violations.
24         E.     Leave to Amend
25         Accordingly, Plaintiff’s entire Complaint is dismissed for failing to state a claim
26   upon which relief may be granted. Because he is proceeding pro se, however, the Court
27   having now provided him with “notice of the deficiencies in his complaint,” will also

                                                   8
                                                                              3:18-cv-02796-GPC-MDD
 1   grant Plaintiff an opportunity to amend. See Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th
 2   Cir. 2012) (citing Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992)).
 3   III.   Conclusion and Order
 4          Good cause appearing, the Court:
 5          1.    GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)
 6   (ECF No. 5).
 7          2.    ORDERS the Acting Secretary of the CDCR, or his designee, to collect
 8   from Plaintiff’s prison trust account the $350 filing fee owed in this case by collecting
 9   monthly payments from the account in an amount equal to twenty percent (20%) of the
10   preceding month’s income and forwarding them to the Clerk of the Court each time the
11   amount in his account exceeds $10 in accordance with 28 U.S.C. § 1915(b)(2). ALL
12   PAYMENTS MUST BE CLEARLY IDENTIFIED BY THE NAME AND NUMBER
13   ASSIGNED TO THIS ACTION.
14          3.    DIRECTS the Clerk of the Court to serve a copy of this Order on Ralph
15   Diaz, Acting Secretary, California Department of Corrections and Rehabilitation, P.O.
16   Box 942883, Sacramento, California, 94283-0001.
17          4.    DISMISSES Plaintiff’s Complaint (ECF No. 1) for failing to state a claim
18   upon which § 1983 relief can granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and
19   1915A(b)(1).
20          5.    GRANTS Plaintiff thirty (30) days leave from the date of this Order in
21   which to file an Amended Complaint that cures the deficiencies of pleading described
22   above. Plaintiff’s Amended Complaint must be complete by itself without reference to
23   his original complaint. See S.D. Cal. CivLR 15.1; Hal Roach Studios, Inc. v. Richard
24   Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended pleading
25   supersedes the original.”); Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012)
26   (noting that claims dismissed with leave to amend which are not re-alleged in an
27   amended pleading may be “considered waived if not repled.”).

                                                  9
                                                                             3:18-cv-02796-GPC-MDD
 1         Should Plaintiff elect not to proceed by filing an Amended Complaint within 30
 2   days, the Court will enter a final Order of dismissal of this civil action for failure to state
 3   a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and § 1915A(b)(1), and for failure to
 4   prosecute in compliance with a Court Order requiring amendment. See Ferdik v.
 5   Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to prosecute
 6   permitted if plaintiff fails to respond to a court’s order requiring amendment of
 7   complaint); Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does not
 8   take advantage of the opportunity to fix his complaint, a district court may convert the
 9   dismissal of the complaint into dismissal of the entire action.”).
10         6.     The Clerk of Court is directed to mail Plaintiff a civil rights form complaint
11   for his use in amending.
12   IT IS SO ORDERED.
13   Dated: April 22, 2019
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                                    10
                                                                                3:18-cv-02796-GPC-MDD
